Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                         February 23, 2021
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 53376-6-II

                                Respondent,

        v.

 JEFFREY J. PALMER,                                           UNPUBLISHED OPINION

                                Appellant.

       LEE, C.J. — Jeffrey J. Palmer appeals the trial court’s judgment and sentence. Palmer

argues that 1) the trial court erred by failing to instruct the jury that the government must prove a

knowledge element beyond a reasonable doubt in order to establish possession of a controlled

substance, 2) there is insufficient evidence to sustain Palmer’s conviction for being a prisoner or

inmate in possession of marijuana, and 3) the provision that legal financial obligations (LFOs)

shall bear interest until paid in full violates RCW 10.82.090. Palmer also submits a statement of

additional grounds (SAG), arguing that the trial court erred by denying Palmer’s request to add the

ride-along person to his witness list and the arresting officer’s remarks were improper.

       We decline to review Palmer’s challenge to the knowledge element for the possession of a

controlled substance conviction. We hold that there is insufficient evidence to sustain Palmer’s

conviction for being a prisoner or inmate in possession of marijuana, and the arguments in Palmer’s

SAG fail. Accordingly, we affirm Palmer’s conviction for possession of a controlled substance,

reverse the conviction for possession of marijuana by a prisoner or inmate, and remand to the trial
No. 53376-6-II


court to dismiss the charge of possession of marijuana by a prisoner or inmate with prejudice and

to resentence Palmer.1

                                            FACTS

A.     BACKGROUND

       Jeffrey Palmer was arrested after allegedly trespassing on a hospital’s property. During

the search incident to arrest, the arresting officer, Deputy Alan Earhart, found a container of

methamphetamine and drug paraphernalia on Palmer’s person. Deputy Earhart transported Palmer

to the Clark County jail. While Deputy Earhart was filling out the booking forms for Palmer,

Palmer stated that he needed to use the restroom. Without finishing the forms, Deputy Earhart

took Palmer inside the jail to use the restroom. While Palmer was using the restroom, Deputy

Earhart and Deputy Luke Hatcher, a correctional deputy, suspected that Palmer was trying to hide

something. Deputy Hatcher conducted a strip search and found a small black canister containing

marijuana, and a blue glove containing two “baggies” of marijuana.         2 Verified Report of

Proceedings (VRP) (May 20, 2019) at 185.

       After the strip search, Deputy Earhart was not able to book Palmer into the jail but had to

take Palmer back to the hospital because Palmer made statements about allegedly swallowing

foreign objects. After confirming Palmer’s statements that he had swallowed foreign objects were

false, Deputy Earhart took Palmer back to the Clark County jail for booking.




1
  Because we are remanding to the trial court to resentence Palmer, we do not reach the issue of
improperly imposed LFOs. On remand, the trial court should consider the imposition of LFOs
under the current LFO statutes and State v. Ramirez, 191 Wn.2d 732, 426 P.3d 714 (2018).


                                                2
No. 53376-6-II


       Tthe State charged Palmer with possession of a controlled substance by prisoners or jail

inmate, possession of a controlled substance—methamphetamine, criminal trespass in the second

degree, and obstructing a law enforcement officer.

B.     JURY TRIAL

       1.      Defense Request on Day of Trial

       Before jury selection, Palmer stated to the trial court that a “ride-along,” who was a civilian

who spoke limited English, was in the patrol car with Deputy Earhart. 1 VRP (May 20, 2019) at

11. Palmer stated that the parties had agreed that an interview with Earhart would occur before

Earhart testified. Palmer asked that he be allowed to add the ride-along person to his witness list,

if he wished to do so after speaking to Earhart. The court replied,

       Well, the concern is we count on a case being ready for trial and that all discovery,
       you know, has been developed. So if there’s knowledge of some name or identity
       of this person who may have been along, then, I mean, you can ask for that, but
       it’s—we’re here on the day of trial, so we really need to move forward.

1 VRP (May 20, 2019) at 11.

       2.      Trial Testimony

               a.      McDonald’s testimony

       Kenneth Scott MacDonald, a safety and security officer at the hospital, testified that he

came into contact with Palmer on April 5, 2019. MacDonald stated that his dispatch advised him

that an emergency department nurse had requested assistance with a patient who was vacating his

room. MacDonald met Palmer as Palmer was walking away from the room he had occupied.

       Palmer stated that he wanted to use the restroom. MacDonald showed him the first

available bathroom. Palmer “hemmed and hawed” and then decided he did not want to use the




                                                 3
No. 53376-6-II


bathroom but wanted to call a cab. 2 VRP (May 20, 2019) at 159. MacDonald walked Palmer to

the courtesy phone in the lobby and advised him that there were cab company numbers on the wall

that he could use. Palmer again “hemmed and hawed” and decided he did not want to call a cab

and wanted to use the bathroom again, but he did not use the bathroom. 2 VRP (May 20, 2019) at

159. Instead, Palmer “hemmed and hawed and delayed and fidgeted,” and then said he wanted to

catch the bus. 2 VRP (May 20, 2019) at 160. MacDonald told Palmer that he would help him find

a bus stop, but Palmer continued to “hem and haw.” 2 VRP (May 20, 2019) at 160. MacDonald

told Palmer that he needed to exit the building.

         MacDonald escorted Palmer outside and said, “It’s time to leave. You have no more

business here.” 2 VRP (May 20, 2019) at 161. Palmer walked partway into the parking lot and

then came back saying he did not want to take the bus. MacDonald told Palmer that he needed to

leave or he would be placed under arrest for trespass. Palmer did not leave. MacDonald then told

Palmer that he was under arrest and put him in handcuffs. A deputy from the Clark County

Sheriff’s Office arrived.

                 b.      Earhart’s testimony

         Alan Earhart, a deputy sheriff with the Clark County Sheriff’s Office, testified that he was

dispatched to the hospital on April 5. Deputy Earhart had his daughter’s fiancé with him at the

time as a ride-along.2 When Earhart arrived at the hospital, he spoke with MacDonald and placed

Palmer under arrest. The ride-along person did not help out in any way or speak with Palmer.




2
    A ride-along is a civilian who sits in the police vehicle.


                                                    4
No. 53376-6-II


       When Earhart searched Palmer incident to the arrest, Earhart found a glass pipe, a black

plastic container from a marijuana dispensary, and some aluminum foil that had burn marks on it.

Deputy Earhart then transported Palmer to the Clark County jail parking lot. In the parking lot,

Earhart filled out a form called a “Prebook,” which is needed to book someone into the Clark

County jail, and a probable cause statement. 2 VRP (May 20, 2019) at 182. To complete the

booking process, Earhart needed to walk Palmer into a “sally port” and wait in line for booking.

2 VRP (May 20, 2019) at 182. While Earhart was trying to fill out the forms, Palmer stated that

he urgently needed to use the restroom. Earhart asked him if he could wait for 15 minutes, and

Palmer stated that he could not. In order to accommodate Palmer’s need to urinate, Earhart did

not finish his forms but walked Palmer inside the jail.

       Deputy Earhart and a corrections deputy took Palmer to the bathroom. They had a visual

of Palmer the entire time. Earhart observed that “[Palmer] stood in front of the toilet; he moved

around a lot. He appeared to be positioning things at his—I’ll just say his groin or crotch area,

moved around a lot. His pants were unzipped at one point, and he urinated very, very little.” 2

VRP (May 20, 2019) at 184. The officers stopped Palmer because he appeared to be intent on

doing something other than urinating. Earhart told Palmer that it was a felony crime for an inmate

to smuggle contraband into the jail. The corrections deputy decided that based on the finding of

the drug paraphernalia and Palmer’s actions in the bathroom, a strip search was necessary. The

corrections deputy conducted the strip search and handed Earhart a small black canister containing

marijuana, and a blue glove containing two “baggies” of marijuana. 2 VRP (May 20, 2019) at




                                                 5
No. 53376-6-II


185. After these items were discovered, Earhart looked at the items he had found on Palmer at the

hospital. The canister that Earhart had found during the initial search contained crystal meth.3

       After the strip search, Deputy Earhart could not book Palmer into the jail until Palmer got

a medical clearance because Palmer told him that he had eaten a razor blade. Despite not seeing

Palmer with a razor blade during the two hours that Earhart had been with Palmer, Earhart took

Palmer back to the hospital. A hospital x-ray showed no razor blade present.

       When they got back into the patrol car, Palmer showed Deputy Earhart some white wire.

The end of the wire was missing, and Palmer stated that he swallowed it. Earhart found the end

of the wire tucked between Palmer’s body and the waistband of his pants. Then Palmer claimed

that there were two wires and that he had swallowed the other one. Earhart called the hospital staff

and asked them that if there were other pieces of wire missing, and the hospital staff answered in

the negative. Earhart took Palmer back to the Clark County jail for booking.

               c.      Hatcher’s testimony

       Luke Hatcher, a corrections deputy at the jail, testified that he met Palmer on April 5.

Normally, after an inmate is brought to the jail by the arresting officer, a corrections deputy pats

the inmate down and searches their person to make sure there are no weapons or contraband on

them. Then they dress the inmate in jail clothes. Deputy Hatcher testified that Deputy Earhart

“asked us to kind of expedite him into booking because he—he said that the inmate he was bringing

in had to urinate really bad.” 2 VRP (May 20, 2019) at 216.




3
 The Washington State Patrol Crime Lab tested the substance and confirmed that it was
methamphetamine.


                                                 6
No. 53376-6-II


       Hatcher patted Palmer down, removed Palmer’s outside clothing layers, then took Palmer

to the bathroom and stood right behind him. Palmer was squirming around a lot and was trying to

reach into his pants and adjust something. Hatcher had to keep reminding Palmer to not reach into

his pants. Palmer eventually urinated a little bit. Hatcher was suspicious that Palmer was hiding

something because Deputy Earhart had said that he had found a glass pipe on Palmer.

       Hatcher brought Palmer back to booking and asked him if he had anything that he needed

to hand over. Palmer did not hand anything over. Hatcher took Palmer to the dressing room and

performed a strip search. Hatcher found a black container in Palmer’s pants and a latex glove in

his underwear. There was marijuana in the glove. Hatcher handed the items to Earhart, and Earhart

again took custody of Palmer.

               d.     Palmer’s testimony

       Palmer testified that he arrived at the hospital on April 5 via ambulance because he had a

“sickle cell crisis” and needed blood transfusions. 2 VRP (May 20, 2019) at 250. That same day,

Palmer left his hospital room because he wanted to contact his family. Palmer could not

immediately leave the hospital because he was not from the area and did not know where he was.

Later, Deputy Earhart arrived, searched Palmer, took items out of his pockets, and placed the items

in a bag.

       When Deputy Earhart took Palmer to the jail parking lot, Palmer said that he needed to use

the bathroom. But Earhart said Palmer had to wait until he was done with his paperwork. Earhart

took Palmer inside the jail when Palmer stated that he would urinate on himself. Inside the jail,

Palmer was subjected to a pat-down and was asked to remove his clothing to a single layer. An

officer walked him to the bathroom and watched him use the restroom. Palmer went a little bit but



                                                7
No. 53376-6-II


did not feel comfortable. The officer then said he would conduct a strip search. Palmer stated,

“Well, I have a lot of weed on me so Imma just give it to you because it doesn’t make any sense

lying about having it.” 2 VRP (May 20, 2019) at 262.

       Palmer did not believe that he was in possession of methamphetamine. He was shocked to

learn that Deputy Earhart had found methamphetamine on him because he does not use the drug.

       3.      Jury Instructions

       Palmer’s proposed to-convict jury instruction stated, in relevant part:

              To convict the defendant of the crime of possession of a controlled
       substance, each of the following elements of the crime must be proved beyond a
       reasonable doubt:
              (1) That on or about April 5, 2019, the defendant possessed a controlled
              substance (methamphetamine); and
              (2) That this act occurred in the State of Washington.

               ....

               A person is not guilty of possession of a controlled substance if the
       possession is unwitting. Possession of a controlled substance is unwitting if a
       person did not know that the substance was in his possession or did not know the
       nature of the substance.
               The burden is on the defendant to prove by a preponderance of the evidence
       that the substance was possessed unwittingly. Preponderance of the evidence means
       that you must be persuaded, considering all of the evidence in the case, that it is
       more probably true than not true.

Clerk’s Papers (CP) at 19, 22. During the jury instruction conference, Palmer replied, “No

objection” to the instruction that it is a crime for any person to possess a controlled substance

except as authorized by law. 3 VRP (May 21, 2019) at 310.

       The trial court’s instructions read to the jury stated, in relevant part:

                                      [Jury] Instruction No. 8




                                                  8
No. 53376-6-II


               A person commits the crime of Possession of a Controlled Substance by
      Prisoner or Jail Inmate when he is confined in a county or local correctional
      institution and, without legal authorization, while in the institution or while being
      conveyed to or from the institution, or while under the custody or supervision of
      institution officials, officers, or employees, or while on any premises subject to the
      control of the institution, knowingly possesses or has under his or her control any
      narcotic drug or controlled substance, alcohol, marijuana, or other intoxicant.

             ....
                                    [Jury] Instruction No. 12

             To convict the Defendant of the crime of Possession of a Controlled
      Substance by Prisoner or Jail Inmate each of the following four elements of the
      crime must be proved beyond a reasonable doubt:
             (1) That on or about April 5, 2019, the Defendant was confined in a county
                 or local correctional institution;
             (2) That while in the institution or while being conveyed to or from the
                 institution, or while under the custody or supervision of institution
                 officials, officers, or employees, or while on any premises subject to the
                 control of the institution, the Defendant possessed or had under his
                 control any narcotic drug or controlled substance, alcohol, marijuana, or
                 other intoxicant;
             (3) That the Defendant knowingly possessed or had under his control any
                 narcotic drug or controlled substance, alcohol, marijuana, or other
                 intoxicant; and
             (4) That any of these acts occurred in the State of Washington.

             ....

                                    [Jury] Instruction No. 13

             It is a crime for any person to possess a controlled substance except as
      authorized by law.

                                    Jury Instruction No. 14

              A person is not guilty of possession of a controlled substance if the
      possession is unwitting. Possession of a controlled substance is unwitting if a
      person did not know that the substance was in his possession or did not know the
      nature of the substance.
              The burden is on the defendant to prove by a preponderance of the evidence
      that the substance was possessed unwittingly. Preponderance of the evidence means




                                                9
No. 53376-6-II


       that you must be persuaded, considering all of the evidence in the case, that it is
       more probably true than not true.

               ....

                                    [Jury] Instruction No. 16

              To convict the Defendant of the crime of Possession of a Controlled
       Substance, each of the following elements of the crime must be proved beyond a
       reasonable doubt:
              (1) That on or about April 5, 2019, the Defendant possessed a controlled
                  substance, Methamphetamine; and
              (2) That this act occurred in the State of Washington.

CP at 42, 47-49, 51.

C.     VERDICT AND SENTENCING

       The jury found Palmer guilty of possession of a controlled substance by prisoner or jail

inmate, possession of a controlled substance—methamphetamine, and obstructing a law

enforcement officer. The jury found Palmer not guilty of criminal trespass in the second degree.

       The trial court sentenced Palmer to 21 months of confinement and imposed a $500 crime

victim assessment fee. The judgment and sentence stated, “The financial obligations imposed in

this judgment shall bear interest from the date of the judgment until payment in full, at the rate

applicable to civil judgments. RCW 10.82.090.” CP at 73.

       Palmer appeals.

                                          ANALYSIS

A.     KNOWLEDGE/MENS REA

       Palmer argues that “[t]he jury was not instructed that the government must prove

knowledge beyond a reasonable doubt to establish possession of a controlled substance. Instead,

they were instructed [that] Mr. Palmer had the burden of proving his possession was unwitting.”



                                               10
No. 53376-6-II


Br. of Appellant at 12-13 (citation omitted). Palmer contends that “[t]his court should hold that

proof of possession of a controlled substance requires the government to prove Mr. Palmer knew

he was in possession of a controlled substance.” Br. of Appellant at 13. Palmer also contends that

“[t]he government failed to establish Mr. Palmer knew he was in possession of methamphetamine,

as required by RCW 69.50.4013(1).” Br. of Appellant at 12 (boldface omitted).

       The invited error doctrine prohibits a party from setting up an error at trial and then

complaining of the error on appeal. State v. Wakefield, 130 Wn.2d 464, 475, 925 P.2d 183 (1996).

“Under the doctrine of invited error, even where constitutional rights are involved, we are

precluded from reviewing jury instructions when the defendant proposed an instruction or agreed

to its wording.” State v. Winings, 126 Wn. App. 75, 89, 107 P.3d 141 (2005).

       Here, Palmer’s proposed jury instructions did not include a proof of knowledge element

for the crime of possession of a controlled substance. Palmer also proposed the unwitting

possession affirmative defense instruction, which he now claims unconstitutionally shifted the

burden of proof. Further, when the trial court conferenced the jury instructions, Palmer replied,

“No objection” to the instruction that it is a crime for any person to possess a controlled substance

except as authorized by law. 3 VRP (May 21, 2019) at 310.

       Palmer did not simply fail to object to the omission of a knowledge element, he proposed

the instruction for possession of a controlled substance without a knowledge element and agreed

on the record to the instruction the trial court gave to the jury, which did not include a knowledge

element. Thus, any alleged error by the trial court in omitting a knowledge element in the jury

instructions was invited. Therefore, we do not review the issue.




                                                 11
No. 53376-6-II


B.     RCW 9.94.041(2)

       Palmer argues that “[t]he government failed to establish Mr. Palmer was confined in a

county or local correctional institution when marijuana was found on him, as required by RCW

9.94.041(2).” Br. of Appellant at 30 (boldface omitted). Palmer contends that “[a]t no time prior

to the discovery of marijuana on his body was Mr. Palmer booked into the county jail or otherwise

transferred into the custody of the institution.” Br. of App. at 35-36. The State concedes that there

is insufficient evidence to sustain Palmer’s conviction for being a prisoner or jail inmate in

possession of marijuana. We accept the State’s concession.

       1.      Legal Principles

       We review questions of statutory interpretation de novo. State v. Bao Dinh Dang, 178

Wn.2d 868, 874, 312 P.3d 30 (2013). “The purpose of statutory interpretation is to determine and

carry out the intent of the legislature.” State v. Sweat, 180 Wn.2d 156, 159, 322 P.3d 1213 (2014)

(citing State v. Alvarado, 164 Wn.2d 556, 561-62, 192 P.3d 345 (2008)). “‘Statutory interpretation

begins with the statute’s plain meaning.’” State v. Derenoff, 182 Wn. App. 458, 463, 332 P.3d

1001 (2014) (quoting Lake v. Woodcreek Homeowners Ass’n, 169 Wn.2d 516, 526, 243 P.3d 1283

(2010)). We evaluate the plain meaning of the statute “from the ordinary meaning of the language

at issue, the context of the statute in which that provision is found, related provisions, and the

statutory scheme as a whole.” State v. Engel, 166 Wn.2d 572, 578, 210 P.3d 1007 (2009) (citing

State v. Jacobs, 154 Wn.2d 596, 600-01, 115 P.3d 281 (2005)).

       RCW 9.94.041 (Narcotic drugs, controlled substances, alcohol, marijuana, other

intoxicant, cell phone, or other form of electronic telecommunications device—Possession, etc.,

by prisoners—Penalty) states:



                                                 12
No. 53376-6-II


               (2) Every person confined in a county or local correctional institution who,
       without legal authorization, while in the institution or while being conveyed to or
       from the institution, or while under the custody or supervision of institution
       officials, officers, or employees, or while on any premises subject to the control of
       the institution, knowingly possesses or has under his or her control any narcotic
       drug or controlled substance, as defined in chapter 69.50 RCW, alcohol, marijuana,
       or other intoxicant, or a cell phone or other form of an electronic
       telecommunications device, is guilty of a class C felony.

       The plain language of the statute shows that RCW 9.94.041(2) pertains to those who are

“confined” in a county or local correctional institution. RCW 9.94.041(2). The term is not defined

in the statute. The dictionary defines “confined” as “kept in confines.” WEBSTER’S THIRD

INTERNATIONAL DICTIONARY 476 (1993). Therefore, the RCW 9.94.041(2) applies to those who

are kept in the confines of a county or local correctional institution.

       A challenge to the sufficiency of the evidence to convict is a constitutional question this

court reviews de novo. State v. Rich, 184 Wn.2d 897, 903, 365 P.3d 746 (2016). Our Supreme

Court in Rich explained this court’s review on a sufficiency of the evidence challenge as follows:

                The State bears the burden of proving all the elements of an offense beyond
       a reasonable doubt. In re Winship, 397 U.S. 358, 364, 90 S.Ct. 1068, 25 L.Ed.2d
       368 (1970); U.S. CONST. amend. XIV; WASH. CONST. art. I, § 3. To determine
       if sufficient evidence supports a conviction, we consider “ ‘whether, after viewing
       the evidence in the light most favorable to the prosecution, any rational trier of fact
       could have found the essential elements of the crime beyond a reasonable doubt.’ ”
       State v. Green, 94 Wn.2d 216, 221, 616 P.2d 628 (1980) (plurality opinion) (some
       emphasis omitted) (quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781,
       61 L. Ed. 2d 560 (1979)). “[I]nferences based on circumstantial evidence must be
       reasonable and cannot be based on speculation.” State v. Vasquez, 178 Wn.2d 1,
       16, 309 P.3d 318 (2013). A “ ‘modicum’ ” of evidence does not meet this standard.
       Jackson, 443 U.S. at 320.

Id. Where there is insufficient evidence to support a necessary element of the crime, we will

reverse and remand to vacate the conviction and dismiss the charge with prejudice. See State v.

Smith, 155 Wn.2d 496, 498, 120 P.3d 559 (2005).



                                                  13
No. 53376-6-II


       2.      Insufficient Evidence to Convict

       Here, under both the statute and the jury instructions, Palmer was not confined to a county

or local correctional institution. See RCW 9.94.041(2). Based on the record, there is no evidence

that Palmer was confined or kept in the confines of a county or local correctional institution at the

time that the marijuana was found on him. Deputy Earhart testified that he transported Palmer to

the Clark County jail parking lot. In the parking lot, Earhart needed to fill out a form called a

“Prebook” and a probable cause statement in order for Palmer to be booked in the Clark County

jail. 2 VRP (May 20, 2019) at 1882. Also, in order to get booked, Earhart needed to walk Palmer

into a “sally port” and wait in line to be booked. 2 VRP (May 20, 2019) at 182. Earhart completed

neither requirement.

       While Deputy Earhart was trying to fill out the forms, Palmer stated that he urgently needed

to use the restroom. In order to accommodate Palmer’s need to urinate, Earhart did not finish his

forms but walked him inside. Earhart and a corrections deputy took him to the bathroom. While

keeping watch over Palmer, Earhart and Deputy Hatcher noted that Palmer was doing something

other than urinating, so Hatcher conducted a strip search of Palmer. Hatcher found marijuana on

Palmer. After the strip search, Earhart could not book Palmer into the jail but had to take Palmer

back to the hospital because Palmer told Earhart that he had swallowed a foreign object. It was

not until after the hospital visit that Earhart took Palmer back to the Clark County jail for booking.

       Even when the evidence is viewed in the light most favorable to the State, no rational trier

of fact could have found that Palmer was confined or kept in the Clark County jail at the time that

the marijuana was found. Palmer had not yet been booked at the jail and was taken by Deputy

Earhart, not the correctional deputy, to the hospital. Thus, we hold that there is insufficient



                                                 14
No. 53376-6-II


evidence to support Palmer’s conviction for possession of a controlled substance by prisoners or

jail inmate. Therefore, we reverse the conviction, and remand to the trial court to dismiss the

charge with prejudice and resentence Palmer.

                          STATEMENT OF ADDITIONAL GROUNDS

A.      RIDE-ALONG PERSON

        Palmer challenges the trial court’s denial of his request to allow the ride-along person, who

accompanied Deputy Earhart, to testify. Palmer argues that “[m]y attorney and I requested that

this ‘ride along’ be located because he was an important person in this trial. The judge decided that

he did not need to be involved even though my attorney and I requested his testimony.” SAG at

1.

        Under CrR 4.7(b)(1), defendants must disclose the names and addresses of intended

witnesses, as well as the substance of their testimony, no later than the omnibus hearing. Sanctions

for violating CrR 4.7 are within the discretion of the trial court. CrR 4.7(h)(7); State v. Salgado-

Mendoza, 189 Wn.2d 420, 428, 403 P.3d 45 (2017). We review such decisions for manifest abuse

of discretion. State v. Ruelas, 7 Wn. App. 2d 887, 896, 436 P.3d 362, review denied, 194 Wn.2d

1015 (2019).

        Here, Palmer fails to show what the ride-along would have testified to or how that

testimony would have affected the outcome of the case. Also, there was no late disclosure of the

ride-along person by the State that necessitated a delay in the trial because Palmer was in the

vehicle with the ride-along person and knew of the ride-along person’s existence. Therefore, the

trial court did not abuse its discretion in denying the request on the first day of trial.




                                                   15
No. 53376-6-II


       Palmer also argues that the arresting officer failed to mention while on the stand that he

had a ride-along person present. But Deputy Earhart, the arresting officer, did mention that he had

his daughter’s fiancé with him at the time as a ride-along. Thus, Palmer’s argument fails.

B.     ALLEGED THREATS BY THE ARRESTING OFFICER

       Palmer states that “the arresting officer told me when I was in his car, ‘You deserve to be

in jail and I’m going to hit you with every charge I can.’ When asked on the stand if he said this,

his reply was, ‘I may have said that. I don’t remember.’” SAG at 1.

       RAP 10.10(c) states, “Reference to the record and citation to authorities are not necessary

or required, but the appellate court will not consider a defendant’s statement of additional grounds

for review if it does not inform the court of the nature and occurrence of alleged errors.” Here,

Palmer merely states an alleged statement by the arresting officer. Beyond this statement, Palmer

provides nothing further to inform the court of the nature of the alleged errors.

       Because Palmer does not inform the court of the nature of the alleged error, we do not

review this issue.

                                             CONCLUSION

       We affirm Palmer’s conviction for possession of a controlled substance, reverse the

conviction for possession of a controlled substance by a prisoner or inmate, and remand to the trial

court to dismiss the possession of a controlled substance by a prisoner or inmate charge with

prejudice and resentence Palmer.




                                                 16
No. 53376-6-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, C.J.
 We concur:



 Worswick, J.



 Glasgow, J.




                                               17